Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about August 4, 2008, which denied petitioner’s motion to resettle and affirm an order, same court (Bertram Katz, J.), entered on or about September 23, 2003, denying respondent’s motion for a hearing to determine its fees, unanimously affirmed, without costs.
Supreme Court correctly understood the prior order as merely referring the matter to Supreme Court, Nassau County, and not as denying the fee application on the merits.
Under the circumstances, we find sanctions unwarranted. Concur—Saxe, J.E, Friedman, Sweeny, Acosta and Freedman, JJ.